Citation Nr: 1230239	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  10-03 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for esophageal reflux/Barrett's esophagus and hiatal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's claim requires additional development.  

The report of a March 2011 VA examination relates that the Veteran went to an emergency room for treatment of the claimed disability in December 2010.  The medical records before the Board do not include records of this treatment.  The March 2011 VA examination report also relates that the Veteran's ongoing treatment included a "GI cocktail" which suggests regular outpatient medical treatment.  The medical records before the Board do not include any records of such treatment by either VA or a private provider.  

In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify, and provide the name and address, as well authorization for release of treatment reports, for the emergency room medical facility from which he sought treatment in December 2010, as he reported on VA examination in March 2011.  After obtaining the necessary authorization and information from the Veteran, attempt to obtain the identified treatment records.

2.  Obtain and associate with the claims file copies of all VA medical records of treatment of the Veteran from July 1, 2008, that are not in the Veteran's Virtual VA eFolder.  

3.  After obtaining any necessary authorization and information from the Veteran, obtain and associate with the Veteran's Virtual VA eFolder all private treatment records pertaining to the Veteran's service-connected esophageal reflux/Barrett's esophagus and hiatal hernia from July 1, 2008.

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



